Backes, V. C.
The complainants’ testatrix and the defendant were equal partners, until the former’s death, in newspaper routes, under an agreement that the defendant should do all the work and be responsible for all the debts and out of the profits pay his partner $18 a week. Complainants’ testratrix died February 20th, 1927, and the defendant carried on the business until April 8th, when it was sold by a receiver appointed in this suit and the proceeds were divided.
The present petition is for an accounting by the defendant for the profits of the business derived during the time he ran it, after his partner died, which, if allowed, it is agreed, should be $18 a week. It is an established principle that where a partner continues the business after dissolution of the partnership he must account for the profits made after dissolution. Phillips v. Reeder, 18 N. J. Eq. 95, 99.
The defendant will he ordered to pay to the complainants the amount stipulated.